By the Court, Welles, J.
The only question of any importance, is upon the validity of the agreement between the parties, of May 14th, 1847, which is above set forth. We think all the other rulings upon the trial were correct; and that they do not, any of them, require particular consideration.
It is a well settled rule of the common law, that contracts in restraint of trade are illegal and void, upon the ground that they are contrary to public policy. But such restraint, to be illegal, must be total, either for a limited time or generally. If the limitation be to a particular locality only, the restraint is not unlawful. (Comyn on Cont. pt. 1, ch. 4, p. 55. Id. pt. 2, ch. 10, p. 438. Michell v. Reynolds, 1 P. Wms. 181.) The theory seems to be, that as the prosecution of trade advances the public welfare, the law will not enforce any contract which necessarily diminishes the business and industry of the country. But as it is of no consequence to the public, where a man carries on his trade or occupation, within the state, provided he *637is not prohibited from doing so at all; the law recognizes as valid, or as not in contravention of the principle under consideration, any contract which only restricts him to, or excludes him from, a particular locality for the prosecution of his trade. (See Gale v. Reed, 8 East, 80.)
Does the contract in this case fall under the condemnation of the rule in question, as thus stated and explained? ' The agreement appears to consist of two distinct parts, having two separate objects in view/ In the first place the plaintiff agrees to sell to the defendants all the mint oil which is produced upon twenty-three acres of peppermint then growing, the parties agreeing that the contract should include and cover all the oil of peppermint which the plaintiff should raise, grow or distill, or in any way produce "or be interested in the production of, for two years from the date of the contract; the defendants agreeing to take the same at a price agreed upon in the contract. So far, it cannot be contended there was any restriction upon the plaintiff as to the quantity of oil he was at liberty to manufacture or produce; on the contrary, he was left at liberty to produce all he chose and where he pleased. The extent of his obligation was to sell to the defendants all he should produce, &c. within the specified time. In the next place the plaintiff agrees to discontinue his interest in the production of peppermint oil (with the above exception) until the first of March, 1849, and agrees not to sell, .give or barter away any peppermint roots to any person whatever, until the time last mentioned, and not to distill for any other person, &c. excepting for those who shall have contracted their oil of peppermint to the defendants, nor to sell, rent or give away his distillery or the use of it. &c. for two years ; and that no peppermint roots except two acres, &c. shall be grown, or oil distilled, on any part or portion of his farm or farms, or lands occupied by or for him, until the first of March, 1849, excepting for the production of the oil of peppermint as sold by him to the defendants under the same contract. It will be perceived that the exceptions contained in this latter part of the contract, entirely neutralize all expressions or language contained in the instrument, from which *638a total restraint could be inferred. All the rights which the first part of it secures to the plaintiff are, in the second, fully preserved. Among them, was the right to manufacture and produce all the peppermint, or the oil thereof, which he was able or chose to manufacture or produce, without restriction. He was only bound to let the defendants have it all at the price stipulated. If’they refused to take it all, he would be released, and at liberty to sell it elsewhere. If they received and paid for it according to the contract, no harm would be done to any one. It is impossible to discover that in either event, or in any aspect, there was any thing like such a restraint upon the plaintiff in his business or trade, as the law prohibits.
[Monroe General Term,
March 2, 1857.
There is no foundation for the position now taken, that the contract was by its terms and under the proof, part of a scheme for monopolizing the trade in peppermint oil, and was illegal and void under the statute against conspiracies to restrain trade and commerce. (2 R. S. 691, 2, § 8, sub. 6.) All there is in the contract to afford any color for this objection, is a provision at the close of it, declaring the contract void unless the growers generally enter into an agreement with the defendants; but it is silent as-to what agreement is intended or contemplated. It would be too much, to hold the contract illegal, upon an inference merely, that the contract with the growers was to be of an illegal tendency. In reference to whatever of evidence there was upon the trial to support the objection, the justice was not requested to submit the question to the jury, or to give any instructions on the subject, and the verdict settles the question of fact, in favor of the plaintiff, and, as we think, correctly.. The motion for a new trial should be denied, with costs, and an order entered that the plaintiff have judgment upon the verdict.
Ordered accordingly.
T. R. Strong, Welles and Smith, Justices.]